Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West enters Arrangement Agreement to acquire Vault Energy Trust CALGARY, Sept. 25 /CNW/ - (TSX - PWT.UN; NYSE - PWE) - Penn West Energy Trust ("Penn West") is pleased to announce that it has entered into an Arrangement Agreement to acquire all of the outstanding units, exchangeable shares and warrants of Vault Energy Trust ("Vault"). The acquisition will be accomplished through a Plan of Arrangement (the "Arrangement") wherein each Vault trust unit ("Vault Unit") will be exchanged for 0.14 of a Penn West trust unit and all Vault exchangeable shares will be exchanged for Penn West trust units based on the exchange ratio for Vault units in effect at the effective date of the Arrangement. The transaction exchange ratio represents a premium to Vault Unitholders of 6% based on the respective volume weighted average unit trading price for each trust for the ten trading days up to September 24, 2007. Including the assumption of Vault's total debt including its convertible debentures, the total acquisition cost is expected to be approximately $380 million. It is expected that approximately 5.5 million Penn West trust units will be issued to effect the Arrangement. The acquisition is expected to be accretive to Penn West's unitholders on a production, cash flow and reserves basis. The transaction is expected to add current production of approximately 6,500 barrels of oil equivalent per day, weighted 65% to natural gas and 35% to light oil and natural gas liquids.
